UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-4013



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CHARLES WILLIE WEBSTER,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:03-CR-00218)


Submitted:   August 8, 2007                 Decided:   August 24, 2007


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John G. Hackney, Jr., Charleston, West Virginia, for Appellant.
Charles T. Miller, United States Attorney, Monica K. Schwartz,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles Willie Webster pled guilty to one count of

firearm   possession,   in   violation   of   18   U.S.C.   §§   922(g)(1),

924(a)(2) (2000).   The district court found Webster was subject to

a 180-month mandatory minimum sentence as an armed career criminal.

See 18 U.S.C. § 924(e)(1) (2000).        The court sentenced Webster to

188 months’ imprisonment, remarking this was a “terribly long

sentence” but noting it was the shortest allowable sentence under

the then-mandatory sentencing guidelines.          We affirmed Webster’s

conviction but vacated his sentence and remanded to the district

court for resentencing in light of United States v. Booker, 543

U.S. 220 (2005).*   See United States v. Webster, 198 F. App’x 334

(4th Cir. 2006) (unpublished).

           On remand, the district court sentenced Webster to the

statutory minimum of 180 months’ imprisonment.         Webster appealed,

and his counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), contending there are no meritorious issues for



     *
      We vacated Webster’s sentence because the record provided a
nonspeculative basis for concluding the district court’s mandatory
treatment of the sentencing guidelines affected its selection of
the sentence imposed. See United States v. White, 405 F.3d 208
(4th Cir.), cert. denied, 125 S. Ct. 668 (2005). Therefore, we
remanded for resentencing pursuant to Booker and White. We found
the district court did not commit Sixth Amendment error under
Booker, however, and we upheld Webster’s armed career criminal
designation.   Pursuant to the mandate rule, the district court
appropriately declined to permit relitigation of sentencing
guidelines calculations on remand. See United States v. Bell, 5
F.3d 64, 66 (4th Cir. 1993).

                                 - 2 -
appeal but asserting the length of the sentence violated his

client’s Eighth Amendment protection against cruel and unusual

punishment in light of Webster’s advanced age and myriad medical

conditions.        The   Government   avers    the    district    court   lacked

discretion    to    sentence    Webster    below   the    mandatory    statutory

minimum penalty. Webster did not file a pro se supplemental brief,

despite being notified of his right to do so.             Finding no error, we

affirm.

            Booker “did nothing to alter the rule that judges cannot

depart below a statutorily provided minimum sentence” except upon

the Government’s motion on the basis of substantial assistance.

United States v. Robinson, 404 F.3d 850, 862 (4th Cir.), cert.

denied, 126 S. Ct. 288 (2005).            The district court appropriately

declined to sentence Webster below the mandatory minimum despite

considering Webster’s age and medical issues.                 See Robinson, 404

F.3d   at   862    (stating    193-year    sentence      on   remand   “may   seem

manifestly     unjust     given   Robinson’s       age    and   well-documented

intellectual limitations, [but] it is the result mandated by

Congress.”).       Webster’s Eighth Amendment claim necessarily fails,

as proportionality review is unavailable “for any sentence less

than life imprisonment without the possibility of parole.”                United

States v. Ming Hong, 242 F.3d 528, 532 (4th Cir. 2001).

             In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                     We


                                      - 3 -
therefore affirm Webster’s conviction and sentence.     This court

requires that counsel inform Webster, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Webster requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Webster.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -